Citation Nr: 0626282	
Decision Date: 08/23/06    Archive Date: 08/31/06

DOCKET NO.  04-04 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Enitlement to an increased evaluation for a simple fracture 
of the transverse process L4, currently assigned a 
noncompensable evaluation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 



INTRODUCTION

The veteran served on active duty from March 1943 to June 
1946 and from October 1950 to December 1951.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Reason for remand: To notify the veteran of the rating 
criteria that were amended during the pendency of his appeal, 
to allow the RO the initial consideration of the 
applicability of such criteria, and to provide a corrective 
VCAA notice letter.  

The Board notes that during the pendency of this appeal, VA 
twice amended the rating schedule for evaluating disabilities 
of the spine, contained in 38 C.F.R. § 4.71a, which are 
relevant to the issue on appeal.  In this regard, Diagnostic 
Code 5293 was amended effective September 23, 2002.  See 67 
Fed. Reg. 54,345-54,349 (August 22, 2002).  The revised 
diagnostic code provides for the evaluation of intervertebral 
disc syndrome (pre-operatively or post-operatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Moreover, VA most recently revised the 
regulations for evaluating disabilities of the spine 
effective September 26, 2003.  See 67 Fed. Reg. 54345 - 54349 
(Aug. 22, 2002); 68 Fed. Reg. 51454 - 51458 (Aug. 27, 2003); 
see also 69 Fed. Reg. 32449 - 32450 (June 10, 2004).  The new 
criteria for evaluating service-connected spine disabilities 
are codified at newly designated 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 through 5243.  61 Fed. Reg. 51457.  

In this case, the December 2003 Statement of the Case 
informed the veteran of the criteria in effect prior to 
September 23, 2002.  However, the veteran has not been 
provided any of the schedular criteria that became effective 
as of September 23, 2002 and September 26, 2003.  In fact, 
the Board remanded the case in February 2006 for further 
development, to include notifying the veteran of the rating 
criteria that were amended during the pendency of his appeal, 
yet the veteran has still not been advised of these 
amendments.  

The United States Court of Appeals for Veteran's Claims 
(Court) has held "that a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
a right to compliance with the remand orders." Stegall v. 
West, 11 Vet. App. 268, 271 (1998). As such, compliance with 
the terms of the remand is necessary prior to further 
appellate review, and if not, "the Board itself errs in 
failing to ensure compliance." Id.  Therefore, the Board 
finds it necessary to remand the veteran's claim so that the 
RO may address in the first instance the applicability of 
these revisions to the claim.

Lastly, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an effective 
date.  As that question is involved in the present appeal and 
the case is already being remanded for further development, 
the RO should provide the veteran with a proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the type of evidence that is needed to 
establish an effective date.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  Please send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an 
effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished 
a Supplemental Statement of the Case 
and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.  This SSOC is to set 
forth all applicable rating criteria 
for spine disabilities which have not 
been previously provided to the 
veteran, including the rating criteria 
that became effective on September 23, 
2002 and September 26, 2003.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant unless he is notified.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


